Title: To James Madison from Richard Bland Lee, 7 February 1815
From: Lee, Richard Bland
To: Madison, James


        
          Sir
          Feb. 7. 1815
        
        Messrs. Swann & Key having determined to accept their appointment as Yazoo commissioners it has occurred to me that in case Congress should determine to repair the public buildings in Washington—that the government will find it necessary to appoint a commission to conduct & superintend the work. I take the liberty of requesting you in that event to think of me. I think I can safely say that in the execution of any duties

assigned that I shall not be exceeded by any other person in fidelity & assiduity.
        Having encountered considerable odium for the part I took in establishing the seat of Governt. on the Potowmack—it would not be deemed unreasonable that I should receive some little recompense at this time—when I wish to bring my family to town for the purpose of education. I remain Sir with very great respect & esteem Yr obt Sert
        
          Richard Bland Lee
        
      